Citation Nr: 0407468	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right knee.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the left knee. 

3.  Entitlement to service connection for a left hip disorder 
secondary to bilateral knee disorder.

4.  Entitlement to service connection for a right hip 
disorder secondary to bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from October 1942 to February 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that new and 
material evidence adequate to reopen the claim for service 
connection for arthritis of the left knee and for arthritis 
of the right knee had not been submitted.  In addition, the 
RO denied entitlement to service connection for a left hip 
disability and for a right hip disability.  

The veteran presented testimony at a personal hearing in 
September 2003 before the undersigned Veterans Law Judge.  

As discussed below, the issues of entitlement to service 
connection for arthritis of the left knee and of the right 
knee are reopened.  Further development is needed, however, 
and the issues of entitlement to service connection for 
arthritis of the left knee and of the right knee and the 
issues of entitlement to service connection for bilateral hip 
disorders secondary to bilateral knee disorders are being 
REMANDED to the RO via the Veterans Benefits Administration 
Appeals Management Center (VBA AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In a December 1999 rating decision the RO notified the 
veteran that no new and material evidence had been submitted 
to reopen the claims of entitlement to service connection for 
arthritis of the knees.  The veteran did not appeal this 
decision.

2.  Evidence received since the December 1999 RO decision is 
new and bears directly and substantially on the matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for arthritis of the left 
knee and for arthritis of the right knee.


CONCLUSIONS OF LAW

1.  The December 1999 RO decision wherein new and material 
evidence was not found to reopen a claim of entitlement to 
service connection for arthritis of the right knee is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for arthritis of the right 
knee has been received, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5103, 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001), 20.1103 
(2003).

3.  The December 1999 RO decision wherein new and material 
evidence was not found to reopen a claim of entitlement to 
service connection for arthritis of the left knee is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for arthritis of the left 
knee has been received, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5103, 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001), 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, 
the RO notified the veteran of the evidence needed to 
substantiate his claim as well as VA's duty to assist in 
obtaining evidence.  Given the favorable outcome below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).    

The veteran seeks entitlement to service connection for 
arthritis of both knees.  A review of the claim file shows, 
however, that this issue has been previously denied.  The 
veteran contends that the evidence he has submitted is new 
and material, warranting reopening and a grant of his claims 
for service connection for arthritis of both knees.  

The veteran filed a claim in July 1976 to include entitlement 
to service connection for injury to both knees in 1943 during 
service.  He was notified in November 1976 that after an 
exhaustive search the Service Department failed to locate any 
medical records for the veteran.  In November 1976, the RO 
notified the veteran that his claim was denied on the basis 
that there was no evidence of injuries to the knees in 
service.  The veteran was notified of his procedural and 
appellate rights at that time.  The veteran did not appeal 
this decision; thus, it is a final decision.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

The veteran submitted a statement in December 1976 describing 
the circumstances under which his bilateral knee injury 
occurred.  He reported injuring his knees while in a Civilian 
Conservation Corps (CCC) camp in 1939.  After he was drafted 
in 1942, while doing calisthenics his knees locked up at 
Sheppard Air Field in Texas, he sought treatment and was 
hospitalized.  After six weeks of hospitalization, he was 
sent to F.O. O'Reilly General Hospital, Springfield, 
Missouri.   

In December 1976, after review of the veteran's statement, he 
was notified that no substantiating record of treatment for 
his claimed knee condition had been located, therefore, the 
prior denial was unchanged.  The veteran was notified of his 
procedural and appellate rights at that time.  The veteran 
did not appeal this decision; thus, it is a final decision.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

In an April 1978 claim for nonservice-connected pension, the 
veteran submitted an April 1978 statement from J.P.G., M.D., 
stating that the veteran had chronic disease of the knee 
joints.  Dr. G. wrote that the condition was present when the 
veteran was drafted into the Army but due to this condition 
he was discharged after three months of service.  The tendons 
to his knees had become ossified and tended to give way, 
especially the right knee.  The report of a May 1978 VA 
rating examination showed a diagnosis of complaints of knee 
trouble.  A May 1978 VA x-ray of both knees revealed 
degenerative changes and osteochondromatosis.  Nonservice-
connected pension was granted in a June 1978 rating decision.

In March 1983, the RO informed the veteran that his claim 
represented a duplication of a previous claim denied in 1976, 
that there was no evidence to establish treatment or 
diagnosis of any condition during service, and the RO was 
unable to reconsider his claim without new and material 
evidence.  The veteran was notified of his procedural and 
appellate rights at that time.  The veteran did not appeal 
this decision; thus, it is a final decision.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

In September 1999, the veteran attempted to reopen his claim, 
stating that he had a disability of his knees and was given a 
disability discharge from service because of his knees.  He 
reported that he still had problems with his knees and that 
his hips were affected by the knee problems and weight 
distribution.  The veteran claimed service connection for 
both the knees

VA outpatient treatment records from March 1998 to October 
1999 show that the veteran complained of some pain in his 
knees from degenerative joint disease.  

The National Personnel Records Center (NPRC) in response to a 
VA request reported the veteran's service medical records may 
have been destroyed in a fire at the Records Center in 1973.  
NPRC could not confirm the existence of such records, only 
that if his service medical records had been stored at the 
Records Center, they would have been stored in an area 
damaged by the fire.  

In a December 1999 rating decision, the RO determined that 
new and material evidence adequate to reopen the claim for 
bilateral knee condition had not been submitted.  The veteran 
was notified of the decision and his procedural and appeal 
rights by letter dated in December 1999.  The veteran did not 
appeal this decision; thus, it is a final decision.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The evidence received into the record since the December 1999 
denial includes statements and testimony from the veteran 
about the injuries and treatment of the knees, a Surgeon 
General's Office report showing that the veteran was 
hospitalized from November 1942 to February 1943, a March 
2002 statement from the veteran's brother that the veteran 
did not have any knee trouble when he entered the Army, but 
after discharge, the veteran had trouble walking because of 
his knees and that he still had trouble getting around, and 
private medical records from 2000 to 2003 showing diagnoses 
and treatment of knee disabilities.  Such evidence, presumed 
credible, bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.  Consequently, the 
claims of service connection for arthritis of the right and 
left knee are reopened.


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for arthritis of 
the right knee is reopened and the appeal is granted to this 
extent only.

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for arthritis of 
the left knee is reopened and the appeal is granted to this 
extent only.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claims for service connection for arthritis of the left knee 
and for arthritis of the right knee.  

The Board notes that NPRC has indicated that the veteran's 
service medical records, if any, may have been located in an 
area destroyed in a fire at the Records Center in 1973.  In 
such a case, the Court's caselaw establishes a heightened 
duty of the Board to, among other things, assist the claimant 
in developing the claim.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  The veteran has named two locations where he was 
hospitalized in service and his discharge paper indicates 
that he was discharged from a hospital.  An attempt should be 
made to locate hospital records which possibly were stored in 
a different location from the area destroyed in the fire.

The Surgeon General's report lists the admission diagnosis 
and the discharge diagnosis by code numbers and there is no 
identifying information for the codes.  An attempt should be 
made to identify the disabilities for which the codes stand.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request 
hospitalization records from:

	a.  Fort Sill Army Hospital, Fort 
Sill, Oklahoma for a period from October 
through December 1939 while stationed at 
a CCC Camp;

b.  The Base Hospital at Sheppard 
Field Air Force Base, Texas for a period 
from October 1942 to March 1943;  

c.  F.O., O'Reilly General Hospital, 
Springfield, Missouri for a period from 
October 1942 to March 1943.

If a negative reply is received, the 
veteran should be notified of such.

3.  The VBA AMC should contact the 
Surgeon General's office to obtain an 
explanation of the diagnostic codes, 452 
and 9225, shown on the  
1943 U. S. Army SGO Hospitalization File. 

4.  Only if additional evidence from # 2 
and 3 is received, then the VBA AMC 
should schedule the veteran for an 
orthopedic examination to determine the 
etiology of any current bilateral knee 
disability.  The examination should 
include any special diagnostic tests that 
are deemed necessary for an accurate 
assessment.  
The examiner must express an opinion as 
to is it at least as likely as not that 
any bilateral knee disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin to include aggravation of 
a pre-service injury, if shown? 

The orthopedic examination should also 
ascertain the etiology and severity of 
any current bilateral hip disorder.  The 
examiner must express an opinion as to is 
it at least as likely as not that any 
bilateral hip disorder(s) found on 
examination is (are) etiologically or 
causally related to a bilateral knee 
disorder.

Any opinions expressed should be 
accompanied by a complete rationale. 

The claims file must be made available to 
and reviewed by the examiner pursuant to 
the examination and the.  examiner must 
annotate that the claims file was in fact 
made available for review in conjunction 
with the examination.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



